 
EXHIBIT 10.1
 
Management Agreement


This Agreement is made and effective this first day of January 2013, between
Texas Vanguard Oil Company, and Robert Watson, Inc., and shall continue until
one year, unless sooner renewed or terminated.


Witnesseth


WHEREAS, Robert Watson, Inc. is an affiliate and major shareholder of Texas
Vanguard Oil Company; and
 
WHEREAS, Texas Vanguard Oil Company (“TVOC”) desires to obtain certain services
from Robert Watson, Inc. and Robert Watson, Inc. is willing to make such
services available to TVO;
 
NOW THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties agree as follows:


1.  Commencing on the date of this agreement and until this agreement is
terminated pursuant to Section 3 hereof, Robert Watson, Inc. will provide or
otherwise make available to TVOC general corporate management and will charge
TVOC, thereafter the sum of $22,500.00 per month payable on the first day of
each month.  It is understood that the services rendered by Robert Watson, Inc.
under the Agreement shall be advisory and consultative in nature.  The monthly
service fee represents indirect charges and all other charges directly
attributed to TVOC shall be deemed direct charges and are payable by TVOC in
addition to the monthly service fee.


2.  In performing these services, the officers, employees, agents and assignees
of Robert Watson, Inc., act solely in the capacity of independent contractors,
but agree to be bound by TVOC’s statement of policy and conflict of interests.


3.  Either party, (TVOC or Robert Watson, Inc.) has the right to terminate this
Agreement at any time upon not less than thirty (30) days prior written notice.


4.  Until this Agreement is terminated pursuant to Section 3 hereof, the
$22,500.00 monthly charge provided for in Section 1 hereof will be subject to
review at any time and from time to time upon the written request of either
party to the other, and upon such request, appropriate and reasonable
adjustments in such monthly charge will be made and in the light of all relevant
factors then existing in order to cover the services reasonably expected to be
rendered thereafter.


5.  Nothing contained herein shall be construed to relieve the directors and
officers of TVOC from the performance of their respective duties or to limit the
exercise of their powers in accordance with the certificate of incorporation or
by-laws of TVOC, any applicable provisions of Texas or Federal law, or
otherwise.


6.  This Agreement shall not be assignable except with the prior written consent
of each of the parties hereto, provided, however, that such consent shall not be
required with respect to any transfer or assignment to any corporation
succeeding TVOC by merger, consolidation or acquisition of all or substantially
all the assets of TVOC.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereby have executed this Agreement on the date
first written above.




By: /s/  William G. Watson
William G. Watson
President
Texas Vanguard Oil Company


ATTEST:




/s/ Teresa Nuckols
Teresa Nuckols
Secretary








By:  /s/ Linda R. Watson
Linda R. Watson
President, Robert Watson, Inc.




ATTEST:




/s/ Mark Ekrut
Mark Ekrut
Secretary
 
 

 